Hardin, P. J.:
Plaintiff’s complaint states a cause of action “upon a contract, obligation or liability.” The case, therefore, falls within the language of section -382 of the Code of Civil Procedure, providing a limitation of six years in which to bring an action.
Section 410 of the Code of Civil Procedure provides as follows: “ Where a right exists, but a demand is necessary to entitle a person to maintain ah action, the time within which the action must be commenced, must be computed frtim the time when the right to make the demand is complete.” There, are certain exceptions enumerated in the section not material to mention here.
It is apparent from the facts disclosed that the payee did not present the check to the bank within - a reasonable time, and that, Upon the facts disclosed, it was proper to hold as matter of law, that the presentment was not made in a reasonable time. (Bartlett v. Robinson, 39 N. Y. 187.)
Inasmuch as this action was not brought until fourteen- years after the date of the. instrument (nor was any demand made within about' fourteen years), we think the Statute of Limitations was properly held to be a defense to the action. (Brust v. Barrett, 16 Hun, 409; S. C. affd., sub nom. Brush v. Barrett, 82 N. Y. 403; *465Knapp v. Greene, 60 N. Y. St. Repr. 559; S. C., 79 Hun, 264; Wood v. Young, 141 N. Y. 211.) Ye are, therefore, of the opinion that the plaintiff's cause of action was barred by the Statute of Limitations, as the action was brought some fourteen years after the making of the instrument set out in the complaint; and the decision made at the Trial Term should be sustained.
All concurred.
Judgment and order affirmed, with costs.